IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 369A15

                              Filed 21 December 2016

STATE OF NORTH CAROLINA
              v.
JOHN JOSEPH CARVALHO, II



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 777 S.E.2d 78 (2015), finding no error after

appeal from a judgment entered on 7 April 2014 by Judge Christopher W. Bragg in

Superior Court, Union County. On 17 March 2016, the Supreme Court allowed

defendant’s petition for discretionary review of additional issues.     Heard in the

Supreme Court on 12 October 2016.


      Roy Cooper, Attorney General, by Mary Carla Babb, Assistant Attorney
      General, and Derrick C. Mertz, Special Deputy Attorney General, for the State.

      Glenn Gerding, Appellate Defender, by Anne M. Gomez, Assistant Appellate
      Defender, for defendant-appellant.


      PER CURIAM.

      As to the issue before this Court under N.C.G.S. § 7A-30(2), the decision of the

Court of Appeals is affirmed. Further, we conclude that the petition for discretionary

review as to the additional issue was improvidently allowed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.